UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1758



DENNIS W. DEBERRY,

                                              Plaintiff - Appellant,

          versus


UNITED STATES POSTAL SERVICE, Postmaster Gen-
eral, Marvin T. Runyon, Jr.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. James A. Beaty, Jr., Dis-
trict Judge. (CA-97-777)


Submitted:   July 22, 1998                 Decided:   August 5, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis W. Deberry, Appellant Pro Se. Gill Paul Beck, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis W. Deberry appeals the district court’s order and

judgment granting summary judgment to the Defendant and dismissing

Deberry’s employment discrimination complaint. We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court.   Deberry   v.   United   States   Postal   Serv.,   No.   CA-97-777

(M.D.N.C. Apr. 20, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                  AFFIRMED




                                     2